Cassoday, J.
It is in effect conceded that the defendants were in possession of the premises during the times in question. The plaintiff claims title and the right to the possession of the land under and by virtue of the record evidence of the two tax deeds and the other conveyances and transfers mentioned in the foregoing statement.
We are forced to, the conclusion that the record of the *221quitclaim deed from the county to Weston, Kingston, and ‘Miner, dated January 15, 1872, and the' record of the tax deed from the state and county to the same persons, dated January 7, 1874, were properly rejected by the learned trial court. The statute in force at the times mentioned, and now, is to the effect that each register of deeds shall keep a general index, each page of which shall.be divided into nine columns, with heads to the respective columns, as 'therein mentioned, the third of which is the “ name of the grantor,” the fourth the name of the grantee, the fifth the description of the land, the sixth the nature of the instrument, and the seventh the book and page where recorded; and expressly requires that such register “ shall make correct entries in said index of every instrument or writing received by hkn for record, under the respective and appropriate heads, entering the names of the grantors m alphabetical order” etc. Sec. 759, R. S. Such entries operate as constructive notice of all the facts therein contained. International L. Ins. Co. v. Scales, 27 Wis. 640; Pringle v. Dunn, 37 Wis. 449; Maxwell v. Hartmann, 50 Wis. 667.
The manifest purpose of requiring the names of the grantors to be thus entered in the general index in alphabetical order was to enable persons interested in the title to the land to ascertain by an inspection thereof whether the owner had' parted with or been deprived of the title thereof. The name of the owner would be generally known, or could be easily ascertained, and then’whether he had transferred or incumbered his title could be readily determined'by an inspection of such index when properly kept. So by such inspection it could be readily ascertained whether the county had conveyed or attempted to convey the same for the nonpayment of taxes or other-wise.
In respect to the two deeds mentioned, the names of the grantors were never entered in alphabetical order in such general-index. On the contrary, the only entries in such. *222alphabetical order were the names of grantees. It is very clear that such entries could be of no service or notice to any one, since no one could be expected to conjecture who might happen to be a grantee in a tax deed or any other deed. Such should certainly be the rule in respect to tax deeds by which the original owner is divested of his title by proceedings purely statutory, and which, to be available, must be strictly pursued. Potts v. Cooley, 51 Wis. 355; Ramsay v. Hommel, 68 Wis. 15; Hiles v. Cate, 75 Wis. 101. It is to be remembered that a tax title claimant cannot maintain ejectment until his tax deed is recorded, and that it cannot be considered as recorded until the proper entries of at least the essentials are made in the general index. Hewitt v. Week, 59 Wis. 444; Lander v. Bromley, 79 Wis. 372; Cornell University v. Mead, post, p. 387.
It follows that the nonsuit was properly granted.
By the Cowrt — The judgment of the circuit court is affirmed.